 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    REVEREND HEIDI LEPP, et al.,                      No. 2:17-cv-1317-KJM-EFB PS
12                        Plaintiffs,
13           v.                                         ORDER
14    YUBA COUNTY, et al.,
15                        Defendants.
16

17          On March 12, 2019, the magistrate judge filed findings and recommendations, which were

18   served on the parties and which contained notice that any objections to the findings and

19   recommendations were to be filed within fourteen days. Plaintiffs filed objections and a

20   supporting declaration on March 27, 2019, and they were considered by the undersigned.

21          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

22   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

23   findings and recommendations to be supported by the record and by the proper analysis.

24          Accordingly, IT IS ORDERED that:

25          1. The Findings and Recommendations filed March 12, 2019, are ADOPTED.

26          2. Plaintiffs’ motion under Rule 60(d)(3) (ECF No. 109) is denied.

27          3. Defendants Michael Vroman and Yolo County Sheriff’s Department motion to strike

28                plaintiffs’ supplemental complaint (ECF No. 111) is granted.
 1         4. Defendant Brandon Olivera’s motion to strike (ECF No. 68-1) is denied as to that
 2            component of the motion only.
 3         5. Defendants’ motions to dismiss (ECF Nos. 68, 69, 70, 75, 95, 98) are granted as
 4            detailed in the magistrate judge’s findings and recommendations. As such, defendants
 5            Brandon Olivera, Lori Ajax, Chris Monaco, Brandon Spears, Jeremy Strange, John
 6            Vacek, Yuba County, Yuba County Sheriff’s Department, Michael Vroman, Yolo
 7            County Sheriff’s Department, Rick DiBasilio and Calaveras County Sheriff’s
 8            Department are dismissed from this case.
 9         6. Defendant Net-5’s motion to set aside default (ECF No. 128) is granted and the Clerk
10            is instructed to set aside its default.
11         7. This matter is referred back to the assigned magistrate judge for all further pretrial
12            proceedings.
13   DATED: March 29, 2019.
14

15                                                      UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
